 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                                              Case No. 19cv01016-JAH (KSC)
     CHRIS LANGER,
11
                                       Plaintiff, ORDER GRANTING JOINT
12          v.                                    MOTION TO DISMISS

13   LEGACY LUDWICZAK, LLC, a
     California Limited Liability Company;
14   JOSEPH LUDWICZAK; and Does 1-
     10,
15

16
                                  Defendants.

17

18         On December 6, 2019, Plaintiff, Chris Langer, and Defendants, Legacy
19   Ludwiczak, LLC and Joseph Ludwiczak, filed a joint motion to dismiss this case with
20   prejudice.
21         IT IS HEREBY ORDERED that the joint motion is GRANTED. The case is
22   DISMISSED with prejudice. Each party will bear its own costs and attorneys’ fees
23   in connection with this action.
24         IT IS SO ORDERED.
25

26   Dated: December 17, 2019
27                                               __________________________
                                                 JOHN A. HOUSTON
28                                               United States District Judge
